Exhibit 10(a)

EMPLOYMENT AGREEMENT

Agreement made this 4th day of March, 2003 by and between Florida Public
Utilities Company, a Florida corporation with its principal offices at 401 South
Dixie Highway, West Palm Beach, Florida 33401 (hereinafter ACompany@), and John
T. English, residing at 15410 Woodmar Court, Wellington, FL 33414 (hereinafter
AEmployee@).




WITNESSETH:

WHEREAS, Employee for many years has been an executive of the Company and has
had an important part in its growth and management of the Company; and

WHEREAS, Employee is now holding the position of President and the Company
greatly values his/her leadership, experience, and knowledge of its business
affairs; and

WHEREAS, the Company desires for a period of years to be assured of the
continuance of the full-time services of the Employee.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
aforesaid parties agree as follows:

1.

The Company shall continue to employ the Employee during the term of this
Agreement and the latter shall accept such employment under the terms and
conditions herein set forth.

2.

The term of this Employment Agreement shall commence on June 1, 2003, and shall
terminate on May 31, 2006; provided, however, that in the event of a AChange of
Control@ of the Company (as defined in Section 9 of this Agreement) the term of
this Agreement shall be automatically extended or changed to a three-year term
commencing on the effective date of such AChange of Control@ event.

3.

In consultation with and subject to the supervision of the Board of Directors of
the Company, the Employee shall serve the Company as its President as well as in
such other capacities of the same general character and degree of responsibility
as may be required of him/her from time to time.  At all times material herein,
Employee shall use his/her best efforts to promote the interests and business of
the Company.

4.

As compensation for the services to be rendered by the Employee hereunder the
Company shall pay him/her a salary at the minimum rate of $203,970 per annum,
payable in equal bi-weekly installments, or at such higher rate as the Board of
Directors may from time to time affix.  Such salary payments are subject to
withholding for appropriate items including, but not limited to, income taxes,
FICA, and employee benefit plans on the same basis as other managerial employees
of the Company.  However, the Employee=s salary shall not be reduced during the
term of this Agreement so long as he/she faithfully perform all job duties
required by the Company in a satisfactory manner.  However, in the event of
Company-wide salary reductions due to economic considerations, the Employee=s
salary may be reduced by a percentage equal to the Company-wide average
percentage reduction.

The Employee may, at his/her option, participate in all benefit plans generally
provided by the Company to its managerial employees on a basis as favorable as
that enjoyed by other managerial employees, and nothing herein shall be
construed so as to preclude the Company from granting additional benefits to the
Employee, such as stock options, etc.

5.

The Company will reimburse the Employee for all reasonable and necessary
expenses incurred by him/her in carrying out the required job duties under this
Agreement on the same basis and under the same conditions granted to and
required of other managerial employees.

6.

The Company may for good cause, (e.g. dishonesty, malfeasance, misconduct, or
other behavior antithetical to the Company=s interests) terminate this Agreement
at any time upon five (5) days written notice to the Employee and its legal
obligations hereunder shall cease; provided, however, that any such termination
of this Agreement shall not terminate any previously vested interest of the
Employee in a Company pension benefit plan.

7.

The Employee may terminate this Agreement at any time upon written notice to the
Company and all legal obligations hereunder shall cease; provided, however that
said written notice shall be given to the Company=s directors a minimum of
thirty (30) calendar days prior to the anticipated termination date and,
further, that such termination of this Agreement shall not terminate any
previously-vested interest of the Employee in a Company pension benefit plan.

The Company may, upon timely termination notice of this Agreement by the
Employee, request the latter to change his/her anticipated termination date;
provided, however, that the requested change is reasonable under the
circumstances and in the best interests of both the Company and the Employee.

8.

The Company may, without good cause, terminate this Agreement at any time upon
ten (10) days written notice to the Employee; provided, however, that in such
event the Company will pay the Employee for past services rendered a lump sum
cash severance amount (the ASeverance Payment@) within fifteen (15) days
following the date of termination in an amount equal to 299 percent of the
average annual compensation paid to Employee by Employer for the most recent
five (5) taxable years of Employee ending before the year in which the
termination occurs and which was includible in the gross income of the Employee.
 Compensation therefore includes not only salary but also taxable fringe
benefits.  It is the intention of the parties that the average annual
compensation as set forth in the previous sentence constitute the base amount as
such term is defined in Section 280G(b)(3)(A) and (d) of the Internal Revenue
Code of 1986, as amended, and this Section 8 shall be interpreted in a manner
consistent with the parties= intentions.  If the Severance Payment, either alone
or together with other Aparachute payments@ (as defined in Section 280G(b)(2)(A)
of the Code), would constitute an Aexcess parachute payment@ (as defined in
Section 280G(b)(1) of the Code), such Severance Payment shall be reduced to the
largest amount as will result in no portion of the Severance Payment being
subject to the excise tax imposed by Section 4999 of the Code (the AReduced
Severance Payment@), provided however, no reduction to the Severance Payment
shall occur if the Severance Payment, less any excise tax which would be imposed
on such payment pursuant to Section 4999 of the Code, would be greater than the
Reduced Severance Payment.  The determination of any reduction in the Severance
Payment pursuant to the foregoing provision shall be made by independent counsel
to the Company in consultation with the independent certified public accountants
and/or auditors of the Company.  Lump sum cash severance payable to the Employee
in accordance with this Section 8 is subject to withholding and payroll tax as
may be required by any applicable law.

9.

For the protection of the Employee against possible termination after a AChange
of Control@ of the Company (as defined below) and to encourage the Employee to
continue to serve in his/her present capacity, or in such other capacity to
which he/she may be elected or appointed, the Company shall, following such
AChange of Control@ and for the remainder of the term of this Agreement or any
extension thereof, consider the Employee to be terminated and entitled to
severance benefits in accordance with Section 8 of this Agreement (termination
without cause) due to:

(a)  The assignment to the Employee of any duties not consistent with his/her
present position, or a change in job title or office, or any failure to re-elect
Employee to any position held on the date of the AChange of Control;@ or

(b)  A reduction in salary or the discontinuance of any bonus or specific stock
option plans in effect on the date of the AChange of Control;@ or

 (c)  A change in geographical location which results in a relocation of
Employee=s position to some place in excess of fifty (50) miles distance from
its present location, or which requires travel in excess of Employee=s current
normal business travel.

A AChange of Control@ of the Company shall be deemed to have occurred if (a) any
person (as used in Section 13 (d) and 14 (d) of the Securities Exchange Act of
1934, as amended)

becomes the beneficial owner (as defined) of a total of 20% or more of the
outstanding shares of the Company=s common stock (other than any such person on
the effective date hereof); or (b) the Board of Directors of the Company is
composed of a majority of directors who were not directors of the Company
immediately prior to the transaction; or (c) the change is of the type that is
required to be reported under Item 1 of Form 8-K promulgated under the
Securities Act of 1934, as amended.

In the event the Employee is terminated without cause or upon a AChange of
Control@ and it becomes necessary for the Employee to incur legal expenses to
enforce his/her rights under this Agreement, the Company will reimburse the
Employee an amount equal to twice the actual total amount of any and all
required and necessary legal expenses incurred by the Employee to successfully
enforce his/her rights under this Agreement.

10.

If before the retirement of the Employee as an active employee of the Company,
the Board of Directors of the Company shall at any time determine on the basis
of sufficient and competent medical advice that because of a mental or physical
disability said Employee has become permanently and totally incapacitated to
perform substantially all the job duties which might be reasonably assigned to
him/her by the Board, commencing with the occurrence thereof and continuing
thereafter during the remainder of his/her life, the Employee shall be relieved
from performing any such duties, and placed on a retired status.

11.

Any notice required or permitted to be given under this Agreement shall be
sufficient if given in writing, and sent registered mail to the last-known
address of his/her residence in the case of the Employee, or to its principal
office in the case of the Company.

12.

The waiver by the Company of a breach of any provision of this Agreement by the
Employee shall not operate or be construed as a waiver of any subsequent breach
of any provision of this Agreement by the Employee.




13.

This Agreement shall inure to the benefit of and be binding upon the Company,
its successors and assigns, and the benefit of and be binding upon the Employee,
his/her heirs and personal representatives; however, the Employee=s rights
hereunder are personal to him/her and shall not be subject to voluntary or
involuntary alienation, assignment or transfer.

14.

This instrument contains the entire Agreement between the aforesaid parties.  It
may not be changed orally but only by a subsequent Agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension, or discharge is sought.

15.

This Agreement shall be governed and construed in accordance with the laws of
the State of Florida.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and date
first above written.




Corporate Seal

FLORIDA PUBLIC UTILITIES COMPANY

ATTEST:




____________________

By _________________________________

        Secretary

John T. English, President & CEO

        

       _________________________________

      John T. English, Employee